DETAILED ACTION
The communication received on 06/02/2021 & 08/10/2021 is acknowledged by the Examiner.  Claims 1-12 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deckle inserts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, the elements of the housing must be connected to one another to define an enclosure and the position of respective leading and trailing edges of the dewatering box cover must be properly defined so as to permit the water be transferred through the slots.  For example, Fig. 2 in the drawings illustrates the angled slots are formed through the thickness of the cove defined by respective top and bottom surfaces.  Therefore, the claims must properly define the metes and bounds of the invention as illustrated in the drawings. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaus Bartelmuss et al. USP 4,909,906 A.

Regarding 1, Bartelmuss discloses:  A dewatering box cover (Figs. 1-5 & FIG. 8, the cover piece of a suction box 11 for dewatering.) comprising: a main body having a leading edge, a trailing edge opposite the leading edge, a first side edge, a second side edge opposite the first side edge, a top surface, and a bottom surface (Figs. 1-5 & particularly FIG. 8 depicts a three dimensional cover piece of a suction box 11 for dewatering having respective trailing and leading edges with first and second edges and top and bottom surfaces.); a first slot formed within the main body having a first portion and a second portion angled relative to the first portion so as to form a V-shape; and a plurality of second slots formed within the main body at both sides of the first slot (Figs. 4 and 6, particularly Fig. 4 illustrate zigzag or V-shaped passages or slots formed by plats 6 and 7 each which having respective first and second portions.); wherein the second slots and the first and second portions of the first slot extend from the top surface to the bottom surface of the main body at an angle relative to horizontal of 30° to 70° and at an angle relative to vertical of 20° to 45° (Fig. 6, claim 2, and Col. 1, lines 20-23 discloses “In this prior art cover piece the slots are arranged at a 45° angle to the running direction of the conveyor belt so that they are distributed symmetrically and on both sides of the cover piece medium plane.”  The 45° angle meet the claimed invention.).  


Regarding 6, Bartelmuss discloses:  wherein the cover is configured for attachment to a dewatering box to which vacuum is applied (FIG. 8 is a suction box of a dewatering unit for a fleece having two cover pieces as noted in Col. 2, lines 59-61.).  

Regarding 7, where the leading edge and the trailing edge extend in a cross direction, and the first slot is configured so that the apex of the V-shape is closest to the leading edge and a fabric traveling in a machine direction encounters the leading 15Atty. Dkt. No. 34310-317 edge before the trailing edge so that the fabric is spread over the dewatering box cover towards the first and second edges (Figs. 4 illustrates the same configuration when the cover of Fig. 4 mounted on the suction box of Fig. 8.).  

Regarding 8, where the first slot and each of the second slots extend in a machine direction in a continuous manner (Figs. 4 illustrates the same configuration of slots in Fig. 4 when the cover of Fig. 4 mounted on the suction box of Fig. 8.).  

Regarding 9, wherein the plurality of second slots comprises at least five second slots formed at one side of the first slot and at least five second slots formed at another side of the first slot (Referring to Fig. 6 and knowing the symmetric property of the slots are on respective sides, there is shown at least five slots.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus Bartelmuss et al. USP 4,909,906 A.

Regarding 2, Bartelmuss discloses all of the limitations of its base claim 1.  Bartelmuss further discloses:  wherein the second slots and the first and second portions of the first slots are angled at 39° relative to horizontal (As noted hereinbefore, Bartelmuss indeed teaches that the first and second portions slots are angled at "about" angle 45°, nonetheless, Bartelmuss does not exactly teach an angle of 39°  relative to horizontal.  However, it is obvious that an artisan could manipulate the angle of the configuration taught by Bartelmuss via routine optimization to arrive at the claimed invention. 

Regarding 3, Bartelmuss discloses all of the limitations of its base claim 1.  Bartelmuss further discloses: wherein the main body has a length measured from the first side edge to the second side edge that is 1.0 meter to 8 meter (The same explanation in claim 2 applies here in as well and will not be repeated again to avoid redundancy.  In addition, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.).  

Regarding 4, Bartelmuss discloses all of the limitations of its base claim 1.  Bartelmuss further discloses:  wherein the main body has a width measured from the leading edge to the trailing edge that is 130 mm to 170 mm (The same explanations in claims 2 & 3 applies herein as well.).  

Regarding 5, Bartelmuss discloses all of the limitations of its base claim 1.  Bartelmuss further discloses:  wherein the slots provide the dewatering box cover with a total open area of 10,000 mm2 to 150,000 mm2 (The same explanations in claims 2 & 3 applies herein as well.).

Regarding 10, Bartelmuss discloses all of the limitations of its base claim 1.  Bartelmuss further discloses: wherein the plurality of second slots comprises at least seventy second slots formed at one side of the first slot and at least seventy second slots formed at another side of the first slot (Referring to Fig. 6 and knowing the symmetric property of the slots are on respective sides, there is shown at least five slots.  The fact that there are 72 slots at the respective sides of the first slot is immaterial to the patentability of the claimed invention since an artisan could readily change the size of the cover to form 72 slots on each side.  Moreover, there is well settled case law:  In re Rose, 105 USPQ 237 (CCPA 1955) (the size of an article is not a matter of invention)).  

Regarding 12,  Bartelmuss discloses:  A method of dewatering a fabric used in a papermaking process (Fig. 8, Col. 3, lines 1-25.), comprising the steps of: passing the fabric traveling in a machine direction over a dewatering box (Fig. 8, Col. 3, lines 1-2 discloses “the cover piece of a suction box 11 for dewatering a fleece 10 made of a pulp material is shown.”), wherein the dewatering box comprises a dewatering box cover (Fig. 8, suction box 11.), and the dewatering box cover comprises: a main body having a leading edge, a trailing edge opposite the leading edge, a first side edge, a second side edge opposite the first side edge, a top surface, and a bottom surface; a first slot formed within the main body having a first portion and a second portion angled relative to the first portion so as to form a V-shape, an apex of the V-shape being directed towards the leading edge; and a plurality of second slots formed within the main body, the plurality of second slots comprising a first set of second slots arranged at one side of the first slot and a second set of second slots arranged at another side of the first slot (Figs. 1-5 & particularly FIG. 8 depicts a three dimensional cover piece of a suction box 11 for dewatering having respective trailing and leading edges with first and second edges and top and bottom surfaces.  Figs. 4 and 6, particularly Fig. 4 illustrate zigzag or V-shaped passages or slots formed by plats 6 and 7 each which having respective first and second portions.), the first set of second slots being angled so as to be parallel to the first portion of the first slot and the second set of the second slots being angled so as to be parallel to the second portion of the first slot; 16Atty. Dkt. No. 343 10-3 17 wherein the second slots and the first and second portions of the first slot extend from the top surface to the bottom surface of the main body at an angle relative to horizontal of 30° to 70° and at an angle relative to vertical of 20° to 45° (Fig. 6, claim 2, and Col. 1, lines 20-23 discloses “In this prior art cover piece the slots are arranged at a 45° angle to the running direction of the conveyor belt so that they are distributed symmetrically and on both sides of the cover piece medium plane.”  The 45° angle meet the claimed invention.), and wherein the dewatering box cover is positioned so that the leading edge of the dewatering box cover is upstream in the machine direction relative to the trailing edge, and the fabric traveling in the machine direction is spread towards the first and second side edges of the dewatering box cover as the fabric passes over the dewatering box cover due to the angled configuration of the first slot and the plurality of second slots (All of the limitations of this claim and the obviousness rejection is noted hereinbefore and will not be repeated again to avoid redundancy.).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Klaus Bartelmuss et al. USP 4,909,906 A in view of Georges Adrien Roy et al. USP 3,428,521 A.

Regarding 11, Bartelmuss discloses all of the limitations of its base claim 1.  Even though Bartelmuss discloses the open area for the box cover, but it does not expressly disclose deckle inserts.
In the same field of art, Roy is directed to an elongated suction box having an adjustable deckle formed of an elongated hollow rectangular casing.  That being said, Roy discloses:  wherein the dewatering box cover has an open area length of 5.38 m using deckle inserts (Figs. 1-3, Col. 2, lines 27-38.).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cover piece for a suction box of a dewatering unit of Bartelmuss by using the adjustable deckle taught by Roy so as to improve the dewatering of the web for the benefit for of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Roy disclosure, would also have been motivated to apply its teaching of utilizing the adjustable deckle so as to prevent the formation of wrinkles or crimp on the web during the dewatering.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Douglas R. McPherson (US 20070144699 A1) is directed to a cover for a vacuum dewatering box that is formed from a plurality of blocks, each including a wear surface. At least some of the blocks are spaced apart to form at least one generally longitudinally oriented slot through the cover, with a shape and size of the at least one slot being determined by at least one of a location of and a shape of the blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW M ESLAMI/
Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748